HOFFMAN, Judge.
I cannot agree with the majority that the issue of qualified privilege was tried by implied consent merely because Brzezinski failed to object when K Mart raised the theory during arguments on its TR. 50 motion. A review of the record discloses that the trial court rejected the theory of qualified privilege, thereby obviating the necessity of an objection from Brzezinski. The court ruled:
"[The reason for the qualified privilege doesn't exist in that seenario. Going all the way back to the Indianapolis horse patrol cases, and the trooper cases, and so forth, and firemen and policemen cases, it just doesn't fit here, it seems to me. -If it were a fellow employee reporting to management regarding employee misconduct or theft, I think it might fit, but this is the reverse of that, and I don't think the qualified privilege works in that situation."
Because the court itself deemed the theory of qualified privilege inapplicable, an objection from Brzezinski would have served no purpose.
Brzezinski's failure to object to K Mart's argument on its TR. 50 motion did not constitute consent to a trial on the issue of qualified privilege. If, through a supplemental record, Brzezinski can establish that she objected to the tendered final instruction on qualified privilege, then there is no basis for the conclusion that the issue was tried by implied consent.
I vote to grant Brzezinski's petition for writ of certiorari to supplement the record and her petition for rehearing.